JASON DOYLE
v.
RICHARD STALDER, SECRETARY OF LOUISIANA DEPARTMENT OF PUBLIC SAFETY & CORRECTIONS, PRICILLA PITRE, AND TERRY TERRELL.
No. 2007 CA 0860.
Court of Appeals of Louisiana, First Circuit.
December 21, 2007.
NOT DESIGNATED FOR PUBLICATION.
JASON DOYLE, Plaintiff/Appellant, In Proper Person.
MELINDA L. LONG, Counsel for Defendant/Appellee, Richard Stalder, Secretary of Louisiana Department of Public Safety & Corrections.
Before GAIDRY, McDONALD, and McCLENDON, JJ.
McCLENDON, J.
In this suit by a prisoner, Jason Doyle, against the Department of Public Safety and Corrections, the Secretary of the Department, Richard Stalder, and various employees (department), the denial of "good time" based on LSA-R.S. 15:537 was questioned. We affirm the district court's affirmance of the department's decision.
After Mr. Doyle's requests for an administrative remedy were denied, he filed for judicial review in the Nineteenth Judicial District Court. Using settled tenets of statutory construction, the commissioner for the district court found that LSA-R.S. 15:537, which denies certain sexual offenders eligibility for diminution of sentence for good behavior (good time), was more narrowly drawn than the general diminution of sentence statute, LSA-R.S. 15: 571.3. Thus, LSA-R.S. 15:537 was particularly applicable to Mr. Doyle as a sexual offender. The district court, after a de novo review of the record, adopted the commissioner's recommendations, and affirmed the department's decision.
After our thorough review of the record, we find that the commissioner's analysis adequately explained the basis for the decision and we agree with the commissioner's reasoning. Under the applicable statute, amendment of the sentence to require the department to implement such a reduction would be a violation of law. See Jackson v. Phelps, 506 So.2d 515 (La.App. 1 Cir.), writ denied, 508 So.2d 829 (La.1987).
Therefore, finding no abuse of discretion, manifest error, or error of law, we affirm the judgment in accordance with URCA Rule 2-16.2.A(4)(8). The costs of the appeal are assessed to the appellant, Jason Doyle.
AFFIRMED.